 



EXHIBIT 10.33
Execution Copy
FIRST AMENDMENT TO
CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL
AGREEMENT (this “Amendment”) is dated as of March 8, 2007, and entered into by
and among AFFIRMATIVE INSURANCE HOLDINGS, INC., a Delaware corporation
(“Borrower”), the lenders party thereto that are party hereto (the “Required
Lenders”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“CS”), as Administrative Agent
(in such capacity, “Administrative Agent”), as Collateral Agent (in such
capacity, the “Collateral Agent”), as Outgoing Issuing Bank (as hereinafter
defined) and as Outgoing Swingline Lender (as hereinafter defined and together
with the Administrative Agent, Collateral Agent and Outgoing Issuing Bank, the
“Agents”) and THE FROST NATIONAL BANK (“Frost”), as Incoming Issuing Bank (as
hereinafter defined) and Incoming Swingline Lender (as hereinafter defined)
(Incoming Swingline Lender, together with Incoming Issuing Bank, the “Incoming
Bank”). Capitalized terms used but not defined herein having the meaning given
them in Section 1 of the Credit Agreement, hereinafter defined.
Recitals
     Whereas, (i) Borrower, the Required Lenders, the Agents and the other
parties thereto have entered into that certain Credit Agreement dated as of
January 31, 2007 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) and (ii) Borrower,
certain Subsidiaries of Borrower, the Agents and the other parties thereto have
entered into that certain Guarantee and Collateral Agreement dated as of
January 31, 2007 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”
and together with the Credit Agreement, the “Agreements”);
     Whereas, the Borrower desires to replace CS with Frost both as Issuing Bank
(CS in such capacity, the “Outgoing Issuing Bank” and Frost in such capacity,
the “Incoming Issuing Bank”) and as Swingline Lender (CS in such capacity, the
“Outgoing Swingline Lender” and Frost in such capacity, the “Incoming Swingline
Lender”);
     Whereas, the Borrower has requested certain amendments to the Agreements;
     Whereas, the Outgoing Issuing Bank and the Outgoing Swingline Lender are
willing to resign as Issuing Bank and Swingline Lender, respectively, and the
Incoming Issuing Bank and the Incoming Swingline Lender are willing to accept
the appointment as Issuing Bank and Swingline Lender, respectively; and
     Whereas, the Required Lenders and the Agents are willing to agree to the
amendments requested by the Borrower, on the terms and conditions set forth in
this Amendment;

 



--------------------------------------------------------------------------------



 



     Now Therefore, in consideration of the premises and the mutual agreements
set forth herein, the Borrower, Required Lenders and the Agents agree as
follows:
     1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the
terms set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby amended as follows:
          1.1. Amendments to Section 1.01. Section 1.01 of the Credit Agreement
shall be amended as follows:
          (a) The following definitions shall be added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:
          ““First Amendment” shall mean the First Amendment to Credit Agreement
and Guarantee and Collateral Agreement, dated March 8, 2007, by and among the
Borrower, the Required Lenders, the Agents and The Frost National Bank.”
          ““First Amendment Effective Date” shall have the meaning set forth in
Section 6 of the First Amendment.”
          ““Frost” shall mean The Frost National Bank.”
          ““Zero Balance Period Commencement Date” shall have the meaning set
forth in Section 2.13(a)(ii).”
          (b) The reference to “CS” in clause (a) of the first sentence of the
definition of “Issuing Bank” in Section 1.01 of the Credit Agreement shall be
amended by deleting the reference to “CS” and replacing such reference with the
following: “Frost.”
          (c) The reference to “Credit Suisse” in the definition of “Swingline
Lender” in Section 1.01 of the Credit Agreement shall be amended by deleting the
reference to “Credit Suisse” and replacing such reference with the following:
“Frost.”
          1.2. Amendments to Section 2.01. Section 2.01 of the Credit Agreement
shall be amended by inserting the following proviso at the end of the
penultimate sentence of such Section, as follows:
          “, provided that no Revolving Credit Borrowings shall be requested or
made during each sixty (60) day period commencing on each Zero Balance Period
Commencement Date.”
          1.3. Amendments to Section 2.13(a). Section 2.13(a) of the Credit
Agreement shall be amended by inserting “(i)” following “(a)” in the first
sentence of such Section and inserting the following clauses (ii) and
(iii) following the new clause (i):

2



--------------------------------------------------------------------------------



 



          “, and (ii) on any single Business Day during each successive twelve
(12) month period following the Closing Date and commencing with the twelve
(12) month period starting on January 31, 2008 (each such date the “Zero Balance
Period Commencement Date”), Borrower shall (A) pay all outstanding Revolving
Credit Borrowings as of such date such that the outstanding principal amount of
Revolving Credit Borrowings after such payment is zero and (B) concurrent with
such payment, notify the Administrative Agent that such payment is being made to
fulfill Borrower’s obligations under this Section 2.13(a)(ii), provided,
however, that such payment and delivery of such notice must be made at least
sixty (60) days prior to the end of each such twelve (12) month period.”
          1.4. Amendments to Sections 2.13(b), (c), (d), (e) and (f). Each of
Sections 2.13(b), (c), (d), (e) and (f) of the Credit Agreement shall be amended
by deleting the clause “prepay outstanding Term Loans in accordance with
Section 2.13(g)” that appears therein and replacing it with the following:
“prepay outstanding Term Loans (and, following the repayment of the Term Loans
in full in cash, the Revolving Credit Loans) in accordance with
Section 2.13(g).”
          1.5. Amendments to Section 2.13(g). Section 2.13(g) of the Credit
Agreement shall be amended by inserting the following text after the clause
“third, to prepay Revolving Loans to the full extent thereof” in the first
sentence thereof: “(with a corresponding permanent decrease in the Revolving
Credit Commitments)”.
          1.6. Amendments to Section 2.24(b). Section 2.24(b) of the Credit
Agreement shall be amended by deleting the “and” which follows clause (vii),
deleting the “.” which follows clause (viii), inserting “; and” following clause
(viii) and inserting the following clause (ix) following the existing clause
(viii):
          “(ix) Borrower shall have received the consent of the Required
Revolving Credit Lenders, if any (such consent not to be unreasonably withheld
or delayed).”
          1.7. Other Amendments. In order to correct typographical errors, those
Sections of the Credit Agreement set forth in Schedule A (Typographical
Corrections — Credit Agreement) shall be amended as described therein.
     2. AMENDMENTS TO GUARANTEE AND COLLATERAL AGREEMENT. Subject to the
conditions and upon the terms set forth in this Amendment and in reliance on the
representations and warranties of the Borrower set forth in this Amendment, the
Guarantee and Collateral Agreement is hereby amended as follows:
          2.1. Amendments to Section 1.1. Section 1.1(b) of the Guarantee and
Collateral Agreement shall be amended as follows:
          (a) The following definitions shall be inserted in the appropriate
alphabetical order:

3



--------------------------------------------------------------------------------



 



          ““Cash Management Obligations” shall mean all obligations and
liabilities of the Grantors and/or any Subsidiaries thereof to any Agent, Lender
or any Affiliate of any Agent or Lender with respect to treasury, depositary
bank and/or cash management services evidenced by written agreements entered
into by and among any one or more of any of the Grantors and/or any Subsidiary
thereof, on the one hand, and any Agent, Lender or any Affiliate of any Agent or
Lender, on the other.”
          ““Qualified Deposit Bank” shall mean, with respect to (a) any
Specified Deposit Account Control Agreement, any deposit bank party thereto
that, at the time such Specified Deposit Account Control Agreement was entered
into, was a Lender, an Agent or an Affiliate of a Lender or an Agent and (b) any
Cash Management Obligations, any deposit bank that, at the time such Cash
Management Obligations originated, was a Lender, an Agent or an Affiliate of a
Lender or an Agent.”
          ““Specified Deposit Account Control Agreement” shall mean any deposit
account control agreement (a) entered into by (i) the Borrower or any of the
Subsidiaries in accordance with Section 5.2(d) hereof and (ii) any Lender or any
Affiliate thereof or any Agent or any Affiliate thereof, or any person that was
a Lender or an Affiliate thereof or an Agent or Affiliate thereof when such
deposit account control agreement was entered into and (b) which has been
designated by such Lender or Agent and the Borrower, by notice to the Collateral
Agent not later than 90 days after the execution and delivery thereof by the
Borrower or such Subsidiary, as a Specified Deposit Account Control Agreement;
provided that the designation of any deposit account control agreement as a
Specified Deposit Account Control Agreement shall not create in favor of any
Lender or Affiliate thereof or any Agent or any Affiliate thereof that is a
party thereto any rights in connection with the management or release of any
Pledged Collateral or of the obligations of any Guarantor under this Agreement.”
          (b) Lines 7, 8, 12, 18 and 22 of the definition of “Borrower
Obligations” in Section 1.1(b) of the Guarantee and Collateral Agreement shall
be amended as follows:
     Line 7: Insert “(and, with respect to the Cash Management Obligations, any
Subsidiary of any Grantor)” following “obligations and liabilities of the
Grantors”.
     Line 8: Insert “Specified Deposit Account Control Agreements, and Cash
Management Obligations” following “Specified Hedge Agreements”.
     Line 12: Insert “, any Specified Deposit Account Control Agreement, any
Cash Management Obligations” following “Specified Hedge Agreement”.
     Line 18: Insert “, any Specified Deposit Account Control Agreement or any
Cash Management Obligations” following “Specified Hedge Agreement”.
     Line 22: Insert “, any Specified Deposit Account Control Agreement or any
Cash Management Obligations” following “Specified Hedge Agreements”.
          (c) The definition of “Borrower Obligations” in Section 1.1(b) of the
Guarantee and Collateral Agreement shall be further amended by deleting the
“and” which

4



--------------------------------------------------------------------------------



 



precedes proviso (iii) in line 23 of such definition, inserting “,” following
proviso (ii), deleting the “.” following existing proviso (iii) and inserting
the following proviso (iv) following the existing proviso (iii):
          “; and (iv) the amount of secured obligations under any and all such
Specified Deposit Account Control Agreements and Cash Management Obligations, in
the aggregate, shall not, at any time, exceed $5,000,000.”
          (d) The definition of “Secured Parties” in Section 1.1(b) of the
Guarantee and Collateral Agreement shall be further amended by inserting “, any
Specified Deposit Account Control Agreement or any Cash Management Obligations”
following the reference to “Specified Hedge Agreement” in line 3 of such
definition, inserting “or Qualified Deposit Bank” following the reference to
“Qualified Counterparty” in line 3 of such definition and inserting “and no
Qualified Deposit Bank” following the reference to “no Qualified Counterparty”
in the proviso of such definition.
          2.2. Amendments to Section 1.2(f). Section 1.2(f) of the Guarantee and
Collateral Agreement shall be amended by deleting the “.” following the
reference to “Specified Hedge Agreement” in line 3 of such section and inserting
“or a Specified Deposit Account Control Agreement or is owed any Cash Management
Obligation.” after “Specified Hedge Agreement”.
          2.3. Amendments to Section 2.1(e). Section 2.1(e) of the Guarantee and
Collateral Agreement shall be amended by inserting “, any Specified Deposit
Account Control Agreement or any Cash Management Obligations” following
“Specified Hedge Agreement” in line 11 of such section.
          2.4. Amendments to Section 5. Section 5 of the Guarantee and
Collateral Agreement shall be amended by inserting “, any Specified Deposit
Account Control Agreement or any Cash Management Obligations” following
“Specified Hedge Agreement” in line 3 of the lead-in to such section.
          2.5. Amendments to Section 8.15(a). Section 8.15(a) of the Guarantee
and Collateral Agreement shall be amended by inserting “, any Specified Deposit
Account Control Agreement or any Cash Management Obligations” following
“Specified Hedge Agreement” in line 2 of such section.
          2.6. Other Amendments. In order to correct typographical errors, those
Sections of the Guarantee and Collateral Agreement set forth in Schedule B
(Typographical Corrections — Guarantee and Collateral Agreement) shall be
amended as described therein.
     3. RESIGNATIONS AND APPOINTMENTS.
          3.1. Resignation of Issuing Bank and Swingline Lender. Notwithstanding
any method or timing regarding the resignation with respect to either Issuing
Bank or Swing Line Lender set forth in the Credit Agreement, CS, in its capacity
as Outgoing Issuing Bank and

5



--------------------------------------------------------------------------------



 



Outgoing Swingline Lender, hereby resigns as Issuing Bank and Swingline Lender
under the Credit Agreement, effective as of the First Amendment Effective Date,
and the parties hereto acknowledge, accept and approve such resignation (it
being understood that Section 9.05 of the Credit Agreement shall continue in
effect for the benefit of CS in respect of any actions taken or omitted to be
taken by it as Issuing Bank and Swingline Lender under the Credit Agreement
prior to the First Amendment Effective Date).
          3.2. Appointment of Issuing Bank and Swingline Lender. The Borrower
hereby appoints Frost to act as “Issuing Bank” and “Swingline Lender” under the
Credit Agreement, effective as of the First Amendment Effective Date. By
providing its countersignature hereto, Frost, in its capacity as Incoming
Issuing Bank and Incoming Swingline Lender hereby accepts, acknowledges and
agrees to such appointments and shall hereby become the replacement “Issuing
Bank” and the replacement “Swingline Lender” for all purposes under the Credit
Agreement, effective as of the First Amendment Effective Date. All parties
hereto acknowledge, accept and approve such appointments.
          3.3. Acknowledgement of CS. Upon the effectiveness of this Amendment,
CS acknowledges and agrees that none of the Loan Parties have any further
obligations to CS in its capacities as Issuing Bank or Swingline Lender under
the Credit Agreement or any Loan Document, provided that, notwithstanding the
foregoing or any future termination of the Credit Agreement, the Loan Parties
shall remain obligated to CS, in its capacities as Issuing Bank and Swingline
Lender, with respect to any of their ongoing indemnification obligations under
the Credit Agreement.
     4. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Required Lenders and the Agents to enter into this Amendment, the Borrower
represents and warrants to each Lender and the Agents that the following
statements are true, correct and complete:
          4.1. Power and Authority. Each of the Loan Parties has all corporate
power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and to perform its obligations under or in respect
of, the Agreements.
          4.2. Corporate Action. The execution and delivery of this Amendment
and the performance of the obligations of each of the Loan Parties under or in
respect of the Agreements as amended hereby have been duly authorized by all
necessary corporate action on the part of each of the Loan Parties.
          4.3. No Conflict or Violation or Required Consent or Approval. The
execution and delivery of this Amendment and the performance of the obligations
of each of the Loan Parties under or in respect of the Agreements as amended
hereby do not and will not conflict with or violate (a) any provision of the
governing documents of any Loan Party or any of its Subsidiaries, (b) any
provision of any law or any governmental rule or regulation applicable to any
Loan Party or any of its Subsidiaries, (c) any order, judgment or decree of any
court or other governmental agency binding on any Loan Party or any of its
Subsidiaries, or (d) any indenture, agreement or instrument to which any Loan
Party or any of its Subsidiaries is a party

6



--------------------------------------------------------------------------------



 



or by which any Loan Party or any of its Subsidiaries, or any property of any of
them, is bound, and do not and will not require any consent or approval of any
Person.
          4.4. Execution, Delivery and Enforceability. This Amendment has been
duly executed and delivered by each Loan Party which is a party thereto and are
the legal, valid and binding obligations of such Loan Party, enforceable in
accordance with their terms, except as enforceability may be affected by
applicable bankruptcy, insolvency, and similar proceedings affecting the rights
of creditors generally, and general principles of equity. The Agents’ Liens in
all Collateral continue to be valid, binding and enforceable Liens which secure
the Borrower Obligations.
          4.5. No Default or Event of Default. After giving effect to this
Amendment, no event has occurred and is continuing or will result from the
execution and delivery of this Amendment or the Consent that would constitute a
Default or an Event of Default.
          4.6. No Material Adverse Effect. No event has occurred that has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect.
          4.7. Representations and Warranties. Each of the representations and
warranties contained in the Loan Documents is and will be true and correct in
all material respects on and as of the date hereof and as of the effective date
of this Amendment, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects as of such earlier date.
     5. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective only if and when
signed by, and when counterparts hereof shall have been delivered to the Agents
(by hand delivery, mail or telecopy) by each Loan Party, each Required Lender,
the Outgoing Issuing Bank, Outgoing Swingline Lender, Incoming Issuing Bank and
Incoming Swingline Lender and only if and when each of the following conditions
is satisfied:
          5.1. No Default or Event of Default; Accuracy of Representations and
Warranties. No Default or Event of Default shall exist and each of the
representations and warranties made by the Loan Parties herein and in or
pursuant to the Credit Documents shall be true and correct in all material
respects as if made on and as of the date on which this Amendment becomes
effective (except that any such representation or warranty that is expressly
stated as being made only as of a specified earlier date shall be true and
correct as of such earlier date).
          5.2. The Frost National Bank Joinder Agreement. A Joinder Agreement
whereby Frost has become a Revolving Credit Lender with a Revolving Commitment
of at least $15,000,000 shall have been executed and delivered by all parties
thereto and shall have become effective in accordance with Section 2.24 of the
Credit Agreement on or prior to March 31, 2007.
          5.3. Delivery of Documents. The Agents shall have received such
additional documents as the Agents may reasonably request in connection with
this Amendment.

7



--------------------------------------------------------------------------------



 



     6. EFFECTIVE DATE. This Amendment shall become effective (the “First
Amendment Effective Date”) on the date of the satisfaction of the conditions set
forth in Section 5 of this Amendment.
     7. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document.
From and after the date on which this Amendment becomes effective, all
references in the Loan Documents to the Agreements and other Loan Documents
shall mean the Agreements as amended hereby. Except as expressly amended hereby
or waived herein, the Agreements and the other Loan Documents, including the
Liens granted thereunder, shall remain in full force and effect, and all terms
and provisions thereof are hereby ratified and confirmed.
     8. MISCELLANEOUS. Each of the Loan Parties confirms that as amended hereby,
each of the Loan Documents is in full force and effect, and that none of the
Loan Parties has any defenses, setoffs or counterclaims to its Obligations.
     9. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
     10. NO WAIVER. The execution, delivery and effectiveness of this Amendment
does not constitute a waiver of any Default or Event of Default, amend or modify
any provision of any Loan Document except as expressly set forth herein or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.
     11. COMPLETE AGREEMENT. This Amendment sets forth the complete agreement of
the parties in respect of any amendment to any of the provisions of any Loan
Document or any waiver thereof. The execution, delivery and effectiveness of
this Fist Amendment do not constitute a waiver of any Default or Event of
Default, amend or modify any provision of any Loan Document except as expressly
set forth herein or constitute a course of dealing or any other basis for
altering the Obligations of any Loan Party.
     12. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are intended
solely for convenience of reference and shall not be used to interpret or
construe the provisions hereof. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy), all of which taken together shall constitute but one and the same
instrument.
[signatures follow; remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has duly executed this
First Amendment to Credit Agreement and Guarantee and Collateral Agreement as of
the date set forth above.

            AFFIRMATIVE INSURANCE
 
  HOLDINGS, INC., as Borrower
 
     
 
  By:  /s/ Mark E. Pape
 
     
 
    Name:  Mark E. Pape
 
    Title:    Chief Financial Officer and
 
                 Executive Vice President

         
 
      First Amendment to Credit Agreement
 
      and Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS
 
  BRANCH, as Administrative Agent, Collateral
 
  Agent , Outgoing Issuing Bank and Outgoing
 
  Swing line Lender
 
     
 
  By:  /s/ John D. Toronto
 
     
 
    Name: John D. Toronto
 
    Title: Director
 
     
 
  By: /s/ Denise L. Alvarez
 
     
 
    Name: Denise L. Alvarez
 
    Title: Associate

         
 
      First Amendment to Credit Agreement
 
      and Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



            THE FROST NATIONAL BANK, as Incoming
 
  Issuing Bank and Incoming Swingline Lender
 
     
 
  By:  /s/ Stephen S. Martin
 
     
 
    Name: Stephen S. Martin
 
    Title: Vice President
 
     
 
     
 
     
 
     
 
    First Amendment to Credit Agreement
 
    and Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Typographical Corrections — Credit Agreement

      Section of the     Credit Agreement   Typographical Correction
Section 1.01
 
   • The following defined terms (not used in the Credit Agreement) shall be
deleted: “Existing Indebtedness,” “Frost First Amendment,” “New Revolving Loan”
(following the defined term “New Revolving Loan Lender”), “Senior Secured Debt,”
“Trust Fund” and “Trust Preferred Notes.”
 
   
Section 1.01
 
   • The definition of “Required Revolving Credit Lenders” shall be moved from
its current position preceding the definition of “Required Minimum Percentage”
to the position following the definition of “Required Payment Percentage.”
 
 
   • The reference to “Section 4.02(s)” in the definition of “Survey” shall be
changed to “Section 4.02(g).”
 
 
   • The reference to “Section 4.02(q)” in the definition of “Title Insurance
Company” shall be changed to “Section 4.02(o).”
 
   
Throughout
 
   • Each reference to “Revolving Lender” in the Credit Agreement shall be
replaced with “Revolving Credit Lender” and each reference to “Revolving
Lenders” in the Credit Agreement shall be replaced with “Revolving Credit
Lenders.”
 
   
Throughout
 
   • Each reference to “New Revolving Commitments” in the Credit Agreement shall
be changed to “New Revolving Loan Commitments.”
 
   
Section 2.24(a)(i)
 
   • Reference to “or Eligible Assignees” in line 10 thereof shall be deleted.
 
   
Section 2.24(a)(ii)
 
   • The ““” (quote symbol) preceding the reference to “New Revolving Loan
Lender” in sub-clause (B) of such section and the “”)” following such reference
shall be deleted.
 
   
Section 2.25(b)
 
   • The reference to “Term Loan Maturity Date or the” in clause (i) of such
section shall be deleted.
 
 
   • Insert “)” following the reference to “Section 4” in the last line of such
section.
 
   
Section 5.09(e)
 
   • The reference to “r” following “Premium Finance Co.” in the first line of
such section shall be changed to “or.”
 
   
Section 6.01(d)
 
   • The reference to “, when combined with the aggregate principal amount of
all Indebtedness incurred pursuant to Section 6.01(d)” shall be deleted.
 
   
Section 6.06
 
   • The reference to “Holders” in the last line of such section shall be
changed to “holders.”
 
   
Section 6.08(a)
 
   • The reference to “domestic” shall be changed to “Domestic.”
 
   
Article VII, clause (f)(ii)
 
   • The reference to “Premium Financing Facility” shall be changed to “Premium
Finance Facility.”
 
   
Section 9.05(c)
 
   • The reference to “them” in the first line of such section shall be changed
to “it.”
 
   
Section 9.05(d)
 
   • The reference to “each” in the first line of such section shall be changed
to “it.”
 
   
Section 9.08(b)
 
   • The reference to “Section 7.01” shall be changed to “Article VII” in the
third proviso of such section.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Typographical Corrections — Guarantee and Collateral Agreement

      Section     of the Credit     Agreement   Typographical Correction
Section 4.14
 
   • Delete the “(a)” following the heading “Governmental Approval; Filings.”
 
   
Section 5.3(b)
 
   • The reference to “Each Secured Party” in the last sentence of such section
shall be changed to “The Collateral Agent.”
 
   
Section 5.6
 
   • Insert “or” following the reference to “clause (i),” in line 3 of such
section and delete “or (iv)” following the reference to “(iii)” in line 3 of
such section.
 
   
Exhibit C
 
   • Delete the existing headings “SECTION 2” through “SECTION 14” and replace
each with “SECTION 1” through “SECTION 13” respectively.

 